Citation Nr: 0004671	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  98-09 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for nicotine dependence 
as a result of cigarette smoking during active military 
service.

3.  Entitlement to service connection for a lung condition, 
to include emphysema, as a result of cigarette smoking during 
active military service and/or nicotine dependence acquired 
during active military service.

4.  Entitlement to service connection for a heart condition 
as a result of cigarette smoking during active military 
service and/or nicotine dependence acquired during active 
military service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The appellant had active military service from November 1959 
to January 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the above claims.  In 
October 1999, a hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).


FINDINGS OF FACT

1.  The appellant does not have PTSD.

2.  The appellant currently has chronic obstructive pulmonary 
disease (COPD), emphysema, nicotine dependence, and pleuritic 
chest pain.

3.  The medical evidence does not establish that the 
appellant's nicotine dependence was acquired as a result of 
cigarette smoking during service.

4.  The medical evidence does not establish that any of the 
appellant's current lung and/or heart disorders are the 
result of an inservice disease or injury, including cigarette 
smoking during service.


CONCLUSION OF LAW

The claims for service connection for post-traumatic stress 
disorder (PTSD); nicotine dependence as a result of cigarette 
smoking during active service; a lung condition, to include 
emphysema, as a result of cigarette smoking during active 
military service and/or nicotine dependence acquired during 
active military service; and a heart condition as a result of 
cigarette smoking during active military service and/or 
nicotine dependence acquired during active military service 
are not well grounded, and there is no statutory duty to 
assist the appellant in developing facts pertinent to these 
claims.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability is service connected; it requires evidence 
relevant to the requirements for service connection and of 
sufficient weight to make the claim plausible and capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); see also Caluza 
v. Brown, 7 Vet. App. 498, 504 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  In general, the appellant's 
evidentiary assertions are accepted as true for the purpose 
of determining whether a well-grounded claim has been 
submitted.  King v. Brown, 5 Vet. App. 19, 21 (1993).

The Board has reviewed all the evidence of record, which 
consists of the appellant's service medical records and 
personnel records; his contentions, including those raised at 
a personal hearing in 1999; treatment records from the 
Alabama State Department of Health dated from 1963 to 1976; 
VA outpatient records for treatment between 1988 and 1997; an 
undated report from Larry Rigsby, M.D.; a report from 
Montgomery Psychiatry & Associates dated in 1996; a progress 
note from Scott Faulkner, M.D., dated in 1997; a decision by 
the Social Security Administration dated in 1977; various 
medical treatise evidence submitted by the appellant; a 
progress note from Dr. Cawthon dated in 1995; x-ray report 
from Jackson Hospital dated in 1996; and report from Patrick 
Ryan, M.D., dated in 1996.  The evidence pertinent to each 
issue is discussed below.

Initially, the Board notes that, in his substantive appeal, 
the appellant asserted entitlement to service connection for 
these conditions pursuant to the provisions of 38 C.F.R. 
§§ 3.307 and 3.310.  These VA regulations are, however, 
inapplicable to his case.  First, only veterans with at least 
90 days of service are entitled to the benefit of regulations 
regarding presumptive service connection.  38 C.F.R. 
§ 3.307(a)(1) (1999).  Since the appellant had only 
approximately 58 days of military service, the provisions of 
38 C.F.R. § 3.307 do not apply to his claims.  Second, 
38 C.F.R. § 3.310 concerns disability due to or the result of 
a service-connected condition.  Since the appellant does not 
have any service-connected conditions, he cannot be awarded 
secondary service connection, and this regulation also does 
not apply to his claims.

A.  Service connection for PTSD

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1999); see 
also Cohen v. Brown, 10 Vet. App 128 (1997).

The appellant has failed to satisfy the first element of a 
well-grounded claim for service connection for PTSD.  As the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (Court) has 
held, there must be a clear, unequivocal diagnosis of PTSD 
for a valid service connection claim.  Cohen, 10 Vet. 
App. 128; see also 38 C.F.R. § 3.304(f) (1999).  Despite the 
appellant's contentions, none of his treatment records show 
diagnosis of PTSD.  

The appellant maintains that he has PTSD as a result of his 
military experiences, specifically alleged mistreatment and 
"child abuse."  However, he cannot meet his initial burden 
under 38 U.S.C.A. § 5107(a) by simply presenting his own 
unqualified opinion.  There is no indication that the 
appellant possesses the requisite medical knowledge or 
education to render a probative opinion involving medical 
diagnosis.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Without competent 
medical evidence establishing that he currently has PTSD, his 
claim for service connection is not well grounded. 

Until the appellant establishes a well-grounded claim, VA has 
no duty to assist him in developing facts pertinent to the 
claim, including providing him a medical examination at VA 
expense.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.326(a) (1999) (VA examination will be authorized where 
there is a well-grounded claim for compensation); see Morton 
v. West, 12 Vet. App. 477 (1999) (VA cannot assist a claimant 
in developing a claim that is not well grounded).

When a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  VA has no outstanding duty in this case to 
inform the appellant of the necessity to submit certain 
evidence to complete his application for VA benefits.  See 
38 U.S.C.A. § 5103(a) (West 1991).  There is no indication of 
any medical records that might well ground this claim.  The 
appellant has not alleged that he is currently receiving 
treatment for PTSD.

The presentation of a well-grounded claim is a threshold 
issue.  Therefore, since the appellant has failed to present 
competent medical evidence that his claim for service 
connection for PTSD is plausible, the claim must be denied as 
not well grounded.  Dean v. Brown, 8 Vet. App. 449 (1995); 
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  There is no duty 
to assist further in the development of this claim, because 
such additional development would be futile.  See Murphy, 1 
Vet. App. 78.

B.  Service connection for disorders based on
cigarette smoking during service and/or
nicotine dependence acquired during service
(i.e., nicotine addiction and lung/heart disorders)

Recent legislation was enacted prohibiting service connection 
for a death or disability on the basis that it resulted from 
an injury or disease attributable to the use of tobacco 
products by a claimant during the claimant's military 
service.  38 U.S.C.A. § 1103 (West Supp. 1999); see also 
Internal Revenue Service Restructuring and Reform Act of 
1998, Pub. L. No. 105-206, 112 Stat. 685, 865-66 (1998).  
However, new section 1103 applies only to claims filed after 
June 9, 1998, and does not affect claimants who filed claims 
on or before June 9, 1998, such as the claim filed in 1997 by 
the appellant in this case.

Under certain circumstances, death or disability resulting 
from the identifiable residuals of disease due to tobacco use 
during service is compensable under the law governing VA 
benefits.  VAOPGCPREC 2-93 (O.G.C. Prec. 2-93).  This does 
not mean that service connection will be established for a 
disease related to tobacco use if the claimant smoked during 
service.  Id.  Rather, any disability related to tobacco use 
that is not diagnosed until after service would not be 
precluded from service connection; however, it must be 
demonstrated that the disability resulted from use of tobacco 
during service, and the possible effect of smoking before or 
after service must be taken into consideration.

A more recent opinion by the VA General Counsel was issued to 
clarify when service connection may be granted for tobacco-
related disability on the basis that such disability is 
secondary to nicotine dependence that arose from a claimant's 
tobacco use during service.  VAOPGCPREC 19-97.  VA's Under 
Secretary for Health has concluded that nicotine dependence 
may be considered a disease for VA compensation purposes.  
See VAOPGCPREC 19-97.  Therefore, a determination as to 
whether service connection for disability or death 
attributable to tobacco use subsequent to military service 
should be established on the basis that such tobacco use 
resulted from nicotine dependence arising in service, and 
therefore is secondarily service-connected pursuant to 38 
C.F.R. § 3.310(a), depends upon affirmative answers to the 
following two questions:  (1) whether the claimant acquired a 
dependence on nicotine in service; and (2) whether that 
dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the claimant.  If each of these two questions is 
answered in the affirmative, service connection should be 
established on a secondary basis.  VAOPGCPREC 19-97.

With regard to the first question, the determination of 
whether the appellant is dependent on nicotine is a medical 
issue.  VAOPGCPREC 19-97.  According to the Fourth Edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM- IV), nicotine 
dependence is recognized as a substance abuse disorder.  
Under the diagnostic criteria, nicotine dependence may be 
described as a maladaptive pattern of nicotine use leading to 
clinically significant impairment or distress, as manifested 
by three or more of the following criteria occurring at any 
time in the same twelve-month period:

(1) tolerance, as manifested by the 
absence of nausea, dizziness, and other 
characteristic symptoms despite use of 
substantial amounts of nicotine or a 
diminished effect observed with continued 
use of the same amount of nicotine- 
containing products;

(2) withdrawal, marked by appearance of 
four or more of the following signs 
within twenty-four hours of abrupt 
cessation of daily nicotine use or 
reduction in the amount of nicotine used: 
	(a) dysphoric or depressed mood; 
	(b) insomnia; 
	(c) irritability, frustration, or 
anger; 
	(d) anxiety; 
	(e) difficulty concentrating; 
	(f) restlessness; 
	(g) decreased heart rate; or 
	(h) increased appetite or weight 
gain; or by use of 	nicotine or a closely 
related substance to relieve 
	or avoid withdrawal symptoms;

(3) use of tobacco in larger amounts or 
over a longer period than was intended;

(4) persistent desire or unsuccessful 
efforts to cut down or control nicotine 
use;

(5) devotion of a great deal of time in 
activities necessary to obtain nicotine 
(e.g., driving long distances) or use 
nicotine (e.g., chain-smoking);

(6) relinquishment or reduction of 
important social, occupational, or 
recreational activities because of 
nicotine use (e.g., giving up an activity 
which occurs in smoking-restricted 
areas); and

(7) continued use of nicotine despite 
knowledge of having a persistent or 
recurrent physical or psychological 
problem that is likely to have been 
caused or exacerbated by nicotine. 

VAOPGCPREC 19-97; see also DSM IV at 108-09, 133-34.

In a case where, as a result of nicotine dependence acquired 
in service, a claimant continued to use tobacco products 
following service, the decision would have to be made whether 
the post-service usage of tobacco products was the proximate 
cause of the disability upon which the claim was predicated.  
VAOPGCPREC 19-97.  With regard to proximate causation, if it 
is determined that, as a result of nicotine dependence 
acquired in service, a claimant continued to use tobacco 
products following service, it must be considered whether 
there was a supervening cause of the claimed disability that 
severs the causal connection to the service-acquired nicotine 
dependence.  Id.

Tobacco-related claims are subject to the usual requirements 
for a well-grounded claim.  Specifically, for claims alleging 
a direct link between tobacco use in service and a current 
disability, the claimant must provide medical evidence of a 
current disability, medical or lay evidence of tobacco use in 
service, and medical evidence of a relationship between the 
current disability and tobacco use during active service in 
order to establish a well-grounded claim.  Veterans Benefits 
Administration letter 97-09 (January 28, 1997).  For claims 
alleging secondary service connection for a current disease 
on the basis of nicotine dependence acquired in service, the 
claimant must provide medical evidence of a current 
disability, medical evidence that nicotine dependence arose 
in service, and medical evidence of a relationship between 
the current disability and the nicotine dependence.  Under 
Secretary of Benefits letter 20-97-14 (July 24, 1997).  For 
the purposes of well-groundedness, medical evidence that 
nicotine dependence arose in service may consist of a current 
diagnosis of nicotine dependence along with the physician's 
opinion with respect to that dependence having originated in 
service.  Id.

The appellant claims that he is addicted to nicotine because 
he was sold cigarettes while in the military.  He has stated 
that although he began smoking cigarettes approximately four 
years before his entry into service, that his cigarette 
consumption increased during service and continued thereafter 
despite attempts to quit.  He claims that he now has nicotine 
dependence as a result of cigarette smoking during service, 
as well as lung and heart conditions as a result of cigarette 
smoking during service and/or nicotine dependence acquired 
during service.

As noted above, medical evidence is required to show that the 
appellant incurred nicotine dependence in or due to service.  
See VAOPGCPREC 19-97; Under Secretary for Benefits letter 20-
97-14.  Although the appellant alleges that he incurred 
nicotine dependence during service, there is no medical 
opinion of record that supports his lay statement.  The 
appellant does not have the medical knowledge or education to 
render a probative opinion on a matter that requires medical 
expertise.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Although there is a medical diagnosis of nicotine dependence 
of record, no medical professional has rendered an opinion 
that this is the result of the appellant's cigarette smoking 
during service or that it began during his military service.  
In this case, the service medical records are devoid of any 
reference to use of tobacco products, much less nicotine 
dependence.  There is no medical evidence of nicotine 
dependence until more than 40 years after the appellant's 
separation from service.  Despite being treated between 1963 
and 1976 for tuberculosis that was resulting in pulmonary 
difficulties, none of those records noted that the appellant 
smoked cigarettes.  It is not sufficient that he merely state 
that his cigarette smoking increased during service and that 
he continued to smoke thereafter, or that he tried to quit 
smoking several times without success.  In order to establish 
a well-grounded claim, there must be a medical opinion 
linking his nicotine dependence to his military service.  
There is none in this case.

Even if the appellant is not nicotine dependent as a result 
of cigarette smoking during service, the question still 
remains as to whether cigarette smoking during service caused 
any current lung or heart disorders.  The medical evidence 
shows that the appellant currently has various lung disorders 
such as chronic obstructive pulmonary disease (COPD) and 
emphysema.  The VA records show treatment for pleuritic chest 
pain, and it was noted in May 1997 that he had a questionable 
history of heart disease.  Electrocardiograms in 1988 and 
1997 were abnormal.  The appellant has submitted competent 
lay evidence that he smoked cigarettes during service.  It 
can certainly be argued that many, if not all, of these 
disorders are related to cigarette smoking, either directly 
or indirectly.  For example, Dr. Faulkner stated that the 
appellant's emphysema was secondary to cigarette smoking, and 
the appellant has submitted extensive medical treatise 
evidence discussing the potential relationship between 
cigarette smoking and COPD and emphysema.  These articles 
discuss a potential relationship between these conditions and 
cigarette smoking with enough certainty to establish that 
such a relationship is, at least, plausible.  Cf. Sacks v. 
West, 11 Vet. App. 314, 317 (1998); see also Wallin v. West, 
11 Vet. App. 509, 513-514 (1998).

However, the pertinent issue is whether the appellant's 
cigarette smoking during active military service [as opposed 
to cigarette smoking at other times and/or causes unrelated 
to cigarette smoking] caused his current lung and heart 
disorders.  In VAOGCPREC 2-93, the General Counsel pointed 
out that direct service connection may be granted for a 
disease diagnosed after service discharge when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  The General Counsel 
noted that consistent with the applicable principles in the 
law and regulations, VA had promulgated regulations governing 
adjudication of claims based on exposure to dioxin or 
ionizing radiation, "agents which may result in conditions 
which become manifest years after exposure."  38 C.F.R. § 
3.311 (1999).  The General Counsel continued:

(I)n authorizing service connection for 
disability or death resulting from such 
conditions, VA recognized the need for 
evidence of exposure to the agents in 
question coincident in time with a 
veteran's military service and some link 
between that exposure and the subsequent 
disability or death.  [Citations omitted]  
Thus, a disease which is diagnosed after 
service discharge may be considered to be 
service connected if an event or exposure 
during service subsequently results in 
disability or death.  With regard to the 
claim at issue, we note that 
epidemiologic research has identified 
substantial increase in the relative risk 
of mortality from a variety of cancers in 
smokers.  [Citations omitted]  

The General Counsel's opinion holds that the governing law 
provides authority for the grant of service connection for 
disability resulting from "an event or exposure" in 
service.  Thus, the General Counsel also held, in effect, 
that when a disease or injury becomes manifest after service, 
if such was due to tobacco use in the line of duty in the 
active military service, service connection may be 
established.  VAOPGCPREC 2-93 (O.G.C. Prec. 2-93).  
Accordingly, cigarette smoking in service could possibly 
constitute an "event or exposure" that could cause, some 
years after service, disease that produces disability.

It is clear in this case that the appellant continued to 
smoke for several years after his separation from service.  
In fact, he still smokes cigarettes 40 years after his 
discharge from service.  The effect of cigarette smoking at 
various times on an individual's health is a medical 
determination that the veteran that the Board may not make.  
See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  While the Board 
acknowledges that the appellant is competent to report that 
he smoked cigarettes during service, he has failed to present 
any competent medical evidence that such in-service smoking 
is related to his current diagnosed lung and/or heart 
disorders.  See Combee v. Brown, 34 F. 3d 1039, 1942 (Fed. 
Cir. 1994) (proof of direct service connection thus entails 
proof that exposure during service caused the malady that 
appears many years later).  There are no medical opinions 
contained in any of the appellant's post-service medical 
records relating any of his current lung and/or heart 
conditions to any inservice findings or event, including the 
alleged tobacco use.  

It must be noted that the appellant's military service lasted 
for approximately 58 days.  The question is whether he has 
developed lung and/or heart disorders as a result of smoking 
cigarettes during his 58 days active service, rather than as 
a result of his entire history of smoking before, during, and 
after service.  The record establishes that he smoked 
cigarettes for four years before service and for 40 years 
after service.  Therefore, the overwhelming majority of his 
cigarette smoking occurred when he was not in the military.  
While several examiners have noted the appellant's history of 
tobacco use, there is no medical opinion of record relating 
the post-service diagnosed lung and/or heart disorders to 
tobacco use during service as opposed to the extensive post-
service use of tobacco.  See VAOPGCPREC 2-93 (O.G.C. Prec. 2-
93).  It must also be noted that the only medical document of 
record indicating the length of the appellant's smoking 
history dated it to approximately 1978.  See Dr. Ryan's 
report.  None of the evidence reflects a history by the 
appellant, prior to his claim for compensation, that he began 
smoking cigarettes in the 1950s.  

The only evidence linking the appellant's current lung and 
heart conditions to his period of service consists of his 
current statements.  As indicated above, he does not have the 
medical expertise to render a probative opinion as to medical 
diagnosis or causation, and his statements are insufficient 
to well ground these claims.  Therefore, the appellant's 
claims for service connection for nicotine addiction and lung 
and heart conditions are not well grounded.  That is, there 
is no evidence that these conditions are due to cigarette 
smoking during service.  

Since the appellant's claims are not well grounded, VA has no 
duty to assist him, including by providing him a VA 
examination.  VA also has no outstanding duty to inform the 
appellant of the necessity to submit certain evidence to 
complete his application for VA benefits because nothing in 
the record suggests the existence of evidence that might show 
that he has either nicotine dependence, a lung condition, 
and/or a heart condition as a result of cigarette smoking 
during service.  There is no duty to assist further in the 
development of these claims, because such additional 
development would be futile.  See Murphy, 1 Vet. App. 78.
















	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.

Entitlement to service connection for nicotine dependence as 
a result of cigarette smoking during active military service 
is denied.

Entitlement to service connection for a lung condition, to 
include emphysema, as a result of cigarette smoking during 
active military service and/or nicotine dependence acquired 
during active military service is denied.

Entitlement to service connection for a heart condition as a 
result of cigarette smoking during active military service 
and/or nicotine dependence acquired during active military 
service is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

